Citation Nr: 0023974	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-41 702	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left femoral shaft.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded this claim to the 
RO for additional development in April 1997 and September 
1998.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation is 
plausible and the RO has obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
the claim.

2.  The veteran's left femoral shaft fracture has been 
described as well healed since 1994, and has not been shown 
to produce more than slight knee disability.


CONCLUSION OF LAW

The evidence does not satisfy criteria for an evaluation in 
excess of 10 percent for residuals of a fracture of the left 
femoral shaft.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5255 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial procedural matter, the Board notes that, during 
the pendency of his appeal, additional evidence in support of 
the veteran's claim was submitted directly to the Board.  
Specifically, on August 8, 2000, the RO informed the veteran 
that his appeal was being certified to the Board for 
disposition.  On September 5, 2000, the Board received 
additional evidence from the RO, on the veteran's behalf, for 
association with the veteran's transferred claims file.  

Applicable regulations allow the veteran and his 
representative a period of 90 days following the mailing of 
notice to them that an appeal has been certified to the Board 
for appellate review and that the appellate record has been 
transferred to the Board, or until the date an appellate 
decision is promulgated by the Board, whichever comes first, 
to submit additional evidence.  38 C.F.R. § 20.1304(a) 
(1999).  Under the Board's rules of practice, any pertinent 
evidence submitted by the appellant within 90 days following 
notification of certification and a transfer of records, 
which is accepted by the Board, must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived.  38 C.F.R. § 20.1304(a), (c).  In this case, 
the additional evidence submitted by the veteran is either 
duplicative of other evidence already of record, or it 
pertains to the veteran's feet or his service-connected hip 
disability.  Accordingly, it is not pertinent to the 
veteran's left femoral shaft claim and need not be initially 
considered by the RO.   

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for residuals of a 
fracture of the left femoral shaft.  Before discussing the 
merits of the veteran's claim, the Board must first determine 
whether the veteran has submitted evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  In this 
case, since 1994, the veteran has been alleging that his 
service-connected left femoral shaft disability is worsening.  
This allegation, alone, is sufficient to establish a 
plausible claim for an increased evaluation under 38 U.S.C.A. 
§ 5107(a).  Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board thus finds that the veteran has submitted a well-
grounded claim for an increased evaluation.  It also finds 
that the VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination(s) on which 
an evaluation is based adequately portrays the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (1999).

The RO has evaluated the veteran's left femoral shaft 
disability as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5255, which governs impairment of the 
femur.  DC 5255 provides that a 10 percent evaluation is 
warranted for malunion of the femur with slight knee or hip 
disability.  A 20 percent evaluation is warranted for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent evaluation is warranted for malunion of the 
femur with marked knee or hip disability.  A 60 percent 
evaluation is warranted for a fracture of the surgical neck 
with a false joint or for a fracture of the shaft or 
anatomical neck with nonunion, without loose motion, 
weightbearing preserved with aid of brace.  An 80 percent 
evaluation is warranted for a fracture of the shaft or 
anatomical neck with nonunion, with loose motion (spiral or 
oblique fracture).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (1999). 

During the pendency of this appeal, the veteran has 
consistently requested a higher evaluation on the basis that 
his left femoral shaft disability has caused him to develop 
hip symptomatology and to undergo a hip replacement.  In a 
decision dated February 1999, the Board granted the veteran 
service connection for a left hip disorder secondary to his 
left femoral shaft disability.  The RO effectuated this 
decision in February 1999, and assigned the veteran a 
separate evaluation for a left hip disorder, status post 
total hip replacement.  Accordingly, the Board will not 
consider the veteran's hip symptomatology in determining the 
severity of his service-connected left femoral shaft 
disability, but rather, will focus solely on that 
symptomatology caused by the fracture of the left femoral 
shaft.  In this regard, the veteran has asserted that he has 
knee and leg pain.  

The veteran filed his claim for an increased evaluation in 
October 1994.  Prior to that time, the veteran had been seen 
for lower left extremity complaints and was shown to have a 
healed fracture of the left femur with a mild deformity above 
the fracture site.  Since that time, he has undergone two VA 
examinations and sought treatment on multiple occasions for 
similar complaints.  During outpatient visits, most of the 
symptomatology noted related to the veteran's hip.  All other 
symptomatology is discussed below. 

During a VA examination in December 1994, the veteran was 
shown to have a very mild diffuse bony enlargement of the 
left knee, a palpable, slightly tender bony enlargement four 
inches above the right knee and minimal lateral instability 
of the knee.  X-rays revealed minimal osteoarthritis of the 
left knee.  The VA examiner diagnosed a healed fracture of 
the left femoral shaft and osteoarthritis of the left knee.  
During a VA examination in June 1997, an examiner noted that, 
although there was slight angulation of the distal 20 percent 
of the femur consistent with the fracture, the fracture was 
fully healed without complication or difficulty and the 
veteran's left knee was normal.  He indicated that: the 
veteran's gait pattern was normal; the veteran walked without 
aids or difficulty; there was no deformity, atrophy or 
wasting; and he had normal quadriceps and hamstring muscles.  
He concluded that the veteran had no left knee complaints and 
there was no evidence of disability of the femur.  

In light of these findings, the Board believes that the 
veteran's disability picture more nearly approximates the 10 
percent evaluation currently assigned under DC 5255.  Since 
1994, the veteran's left femoral shaft fracture has been 
described as well healed and has not been shown to produce 
more than slight knee disability.  Since 1997, no physician 
has noted any abnormality related to the femur fracture or to 
the veteran's left knee.  The evidence thus fails to satisfy 
criteria for a 20 percent evaluation under DC 5255.  
Moreover, in the absence of evidence of ankylosis of the 
knee, limitation of leg motion, or impairment of the thigh, 
an evaluation in excess of 10 percent is also not warranted 
under DC 5251, 5252, 5253, 5256, 5260 or 5261.  In addition, 
an evaluation in excess of 10 percent is not warranted under 
the provisions of 38 C.F.R. § 4.40 and § 4.45 because all 
functional loss objectively confirmed to be due to the 
veteran's femur fracture is contemplated in the 10 percent 
evaluation currently assigned.    

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The veteran does not contend and the evidence does 
not disclose that the veteran's left femoral shaft disability 
has caused marked interference with employment (beyond that 
contemplated by the assigned evaluation) or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) have not been met. 



ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the left femoral shaft is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

